DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the cell" in line 9.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination it will be assumed to be “one of the cells”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-192849 (Onose: cited in IDS dated 4/22/2021).
For claim 1, Onose teaches an optical pulse stretcher that expands a pulse width of a pulse laser beam (fig. 1-2 and 5, label 20), the optical pulse stretcher comprising: 
a delay optical system including a plurality of mirrors (fig. 5, 21b-21e, [0020]); a beam splitter that divides the pulse laser beam into a first pulse laser beam that does not circulate through the delay optical system and a second pulse laser beam that circulates through the delay optical system (fig. 5, 21a, 20); and 
the beam splitter dividing the second pulse laser beam having circulated through the delay optical system into a third pulse laser beam that does not circulate through the delay optical system and a fourth pulse laser beam that circulates through the delay optical system, and the first pulse laser beam being combined with the third pulse laser beam (fig. 5, [0020], when the second pulse circulates through the delay optical system and returns to the beam splitter, part of the second pulse is transmitted through the beam splitter while a another part is reflected in the direction of the first pulse to make a low coherence beam).
Onose also teaches a phase optical element that is included in the delay optical system and changes speckle distribution (fig. 11-12, [0035]). of the second pulse laser beam such that the speckle distribution of the second pulse laser beam is different from speckle distribution of the first pulse laser beam, 
While Onose teaches all the elements of claim 1, they are not present in the same embodiment.  Specifically, the phase optical element in figures 11 and 12 of Onose is not included in the delay optical path of the optical pulse stretcher of figures 1-2 and 5 such that the speckle distribution of the second pulse laser beam is different from speckle distribution of the first pulse laser beam.
 However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the phase optical element of figures 11 and 12 with (e.g. in) the delay optical path of pulse stretcher in figures 1-2 and 5 in order to achieve the predictable result of providing an additional mechanism for low coherence.  See MPEP 2143. The combination inherently leads to the speckle distribution of the second pulse laser beam being different from speckle distribution of the first pulse laser beam.
For claim 2, the combination of embodiments described in the rejection of claim 1 above inherently leads to the claimed limitation “wherein the phase optical element changes speckle distribution of the fourth pulse laser beam such that the speckle distribution of the fourth pulse laser beam is different from the speckle distribution of the second pulse laser beam, the beam splitter divides the fourth pulse laser beam having circulated through the delay optical system into a fifth pulse laser beam that does not circulate through the delay optical system and a sixth pulse laser beam that circulates through the delay optical system, and the first pulse laser beam being combined with the third pulse laser beam and the fifth pulse laser beam.” The structure of the combination and the claimed device are substantially the same and they will therefore function the same. 
For claim 4, Onose teaches the phase optical element has a function of spatially and randomly shifting a phase of the pulse laser beam (fig. 11 and 12, 321a, [0035]).
For claim 5, Onose teaches the phase optical element includes a transmission type optical element, and the speckle distribution of the second pulse laser beam is changed after the second pulse laser beam is transmitted through the phase optical element (fig. 11 and 12, 321a, [0035]).
For claim 7, the combination of embodiments in the rejection of claim 1 teaches the phase optical element is arranged on an optical path in an optical path of the delay optical system (see rejection of claim 1 above). Onose further teaches optical path is a beam collimated optical path (fig. 11).
For claim 8, Onose teaches a laser system (fig. 1-3 and 5) comprising: 
a laser apparatus (fig. 1-3, label 10); 
an optical pulse stretcher that expands a pulse width of a pulse laser beam output from the laser apparatus (fig. 1-2 and 5, label 20); and 
an amplifier that amplifies the pulse laser beam (fig. 1, PO1), the pulse width of the pulse laser beam having been expanded by the optical pulse stretcher (20), the optical pulse stretcher comprising:
a delay optical system including a plurality of mirrors (fig. 5, 21b-21e, [0020]); a beam splitter that divides the pulse laser beam into a first pulse laser beam that does not circulate through the delay optical system and a second pulse laser beam that circulates through the delay optical system (fig. 5, 21a, 20); and 
the beam splitter dividing the second pulse laser beam having circulated through the delay optical system into a third pulse laser beam that does not circulate through the delay optical system and a fourth pulse laser beam that circulates through the delay optical system, and the first pulse laser beam being combined with the third pulse laser beam (fig. 5, [0020], when the second pulse circulates through the delay optical system and returns to the beam splitter, part of the second pulse is transmitted through the beam splitter while a another part is reflected in the direction of the first pulse to make a low coherence beam).
Onose also teaches a phase optical element that is included in the delay optical system and changes speckle distribution (fig. 11-12, [0035]). of the second pulse laser beam such that the speckle distribution of the second pulse laser beam is different from speckle distribution of the first pulse laser beam, 
While Onose teaches all the elements of claim 1, they are not present in the same embodiment.  Specifically, the phase optical element in figures 11 and 12 of Onose is not included in the delay optical path of the optical pulse stretcher of figures 1-2 and 5 such that the speckle distribution of the second pulse laser beam is different from speckle distribution of the first pulse laser beam.
 However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the phase optical element of figures 11 and 12 with (e.g. in) the delay optical path of pulse stretcher in figures 1-2 and 5 in order to achieve the predictable result of providing an additional mechanism for low coherence.  See MPEP 2143. The combination inherently leads to the speckle distribution of the second pulse laser beam being different from speckle distribution of the first pulse laser beam.
For claim 9, Onose teaches the laser system includes the laser apparatus that is a solid-state laser apparatus or an excimer laser apparatus as a master oscillator ([0013]).
For claim 10, Onose teaches the amplifier is an excimer laser apparatus (([0014], ArF is an excimer laser).
Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  For claim 6, Onose does not teach or suggest the second pulse is reflected by the phase optical element.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Carter/           Primary Examiner, Art Unit 2828